Per Curiam.

The respondent was admitted to the Bar by this court on June 24, 1953. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the respondent guilty of misconduct as follows: in a real estate transaction he failed to segregate a $6,000 escrow fund from his personal funds and converted all of said money, with the exception of $208.08, to his own use. The respondent freely admitted the conversion, but claimed that he had no intention to harm or defraud anyone because he felt that he could produce $6,000 at any time that he was called upon to do so.
The evidence discloses that although the respondent did not personally have physical access to $6,000 he could call upon his wife or sister-in-law to produce it, and that either or both of them could and would have provided the funds needed, and *400that no one incurred a financial loss as a result of the conversion.
The evidence adduced at the hearing fully supports the findings of Mr. Justice Beckinella. The petitioner’s motion to confirm the report is therefore granted.
Under the circumstances, it is our opinion that the respondent be and he hereby is censured for his misconduct.
Gulotta, P. J., Hopkins, Martuscello, Latham and Rabin, JJ., concur.